                     Case 1:21-cv-01032-PAE Document 24 Filed 04/30/21 Page 1 of 2


Liana Chen

From:                               Ricciardi, Sara A. <SRicciardi@stblaw.com>
Sent:                               Friday, April 30, 2021 1:28 PM
To:                                 Karl Kronenberger
Cc:                                 Liana Chen
Subject:                            Re: Consent to Refile Amended Complaint (Gill v. NFL)


Hi Karl. We consent to you refilling the amended complaint pursuant to the court’s order to cure the filing defect.

Best,
Sara



        On Apr 30, 2021, at 3:06 PM, Karl Kronenberger <karl@krinternetlaw.com> wrote:

           *** External Email ***

        Hello Sara,

        Regarding the Court’s rejection of our filing of the amended complaint, will you consent to us refiling it?
        It will be identical to what was previously filed.

        Very best,

        Karl

        __________________________________


        Karl S. Kronenberger,
        PARTNER

        KRONENBERGER ROSENFELD, LLP
        150 Post Street, Ste 520 San Francisco, CA 94108
        Phone: (415) 955-1155 Ext. 114

        Get vCard LinkedIn karl@krinternetlaw.com
        www.krinternetlaw.com



        <image001.png>


        Follow us



        <image002.png>

                                                             1
              Case 1:21-cv-01032-PAE Document 24 Filed 04/30/21 Page 2 of 2
<image003.png>

NOTICE: This email may contain material that is privileged, confidential, and/or attorney-client work product for the sole use of the intended
recipient. Any review, reliance or distribution by others or forwarding without express written permission is strictly prohibited. If you are not
the intended recipient, please contact the sender at the above number and delete all copies. Inadvertent waiver shall waive no privileges.
Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS under Circular 230, we inform you that any U.S. federal
tax advice contained in this communication (including any attachments), unless otherwise specifically stated, was not intended or written to
be used, and cannot be used, for the purpose of (1) avoiding penalties under the Internal Revenue Code or (2) promoting, marketing or
recommending to another party any matters addressed herein (the foregoing paragraph has been affixed pursuant to U.S. Treasury
Regulations governing tax practice).




                                                                        2
